DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is a response to the printer query filed on 13 July 2022. The previous action (Notice of Allowance filed on 13 July 2022) contained an error in the examiner’s amendment. This Corrected Notice of Allowance is submitted to correct the error. The examiner’s amendment of the previous action is reproduced below to include the correction.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in interviews with Mr. Thomas W. Orsak on 28 June, 1 July, and 14 July 2022.
The application has been amended as follows: 
Claim 1
Line 21: “solvent-enriched aqueous solution[[.]],
wherein the material to be coated and/or the coating material in step (a) comprises a fertilizer, and 
wherein the solvent is chloroform, toluene, methylene chloride, acetonitrile, chlorobenzene, 1, 1,2-trichloroethane, dichlorobenzene, methylethyl ketone, or any combination thereof.”
Claim 6
Lines 2-3: “electromagnetic radiation to evaporate the solvent from the coated material and the electric electromagnetic 
Claim 8
Line 2: “heats the internal container, the heat being generated from the heat source positioned in the”
Claim 9
Line 2: “container, or a portion of the coating container or the internal container
Claim 11

Line 1: “The method of claim 1, further comprising separating the condensed solvent”
Claim 14
Line 1: “The method of claim 1, wherein the condensed solvent is separated”
Cancel claim 17
Cancel claim 19
Claim 20
“The method of claim 1[[19]], wherein the fertilizer comprises urea.”
Add claim 21 (claim 1 amended to include the limitations of claims 3 and 17)
21.	(New) A method for coating a material, the method comprising:
(a) contacting the material with a coating material and a solvent to obtain a coated material;
(b) evaporating the solvent from the coated material in an interior volume of a coating container having a side wall by heating the coated material, the coating container, and/or an internal container configured to hold coated and/or uncoated material positioned in the interior volume of the coating container (i) with electromagnetic radiation generated from an electric electromagnetic source, (ii) with heat generated from an external heat source positioned outside of the interior volume of the coating container and configured to heat a portion of the side wall of the coating container and/or the internal container, and/or (iii) with heat that heats the internal container, the heat being generated from a heat source positioned in the interior volume of the coating container and external to the internal container;
(c) removing the evaporated solvent from the interior volume of the coating container by contacting the evaporated solvent with a sweep gas to produce a solvent-enriched sweep gas and removing the solvent-enriched sweep gas from the interior volume of the coating container; and
(d) removing at least a portion of the solvent from the solvent-enriched sweep gas by contacting the solvent-enriched sweep gas with an aqueous liquid comprising 50% wt/wt or more water to condense the solvent into the aqueous liquid to form a solvent-enriched aqueous solution,
wherein the sweep gas has a temperature below 40 °C, and
wherein the solvent is chloroform, toluene, methylene chloride, acetonitrile, chlorobenzene, 1,1,2-trichloroethane, dichlorobenzene, methylethyl ketone, or any combination thereof.

REASONS FOR ALLOWANCE
Claims 1-9, 11-16, 18, and 20-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
The reasons for allowance are the same as those presented in the Notice of Allowance filed on 13 July 2022.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Gabriel Gitman whose telephone number is (571) 272-7934. The Examiner can normally be reached on Monday-Thursday: 7:00 AM to 5:30 PM (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/GABRIEL E GITMAN/Examiner, Art Unit 1772